Citation Nr: 9917250	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-10 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of $782.

(The issues of entitlement to service connection for right 
ear hearing loss and an increased rating for a left elbow 
disability are the subject of a separate appellate decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1946 
to March 1947.  He also served in the New Mexico Army 
National Guard, including periods of active duty for training 
in August 1974, July and August 1975, August 1976, June and 
July 1977, and June and July 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 decision of the Committee on Waivers 
and Compromises (Committee) of the Department of Veterans 
Affairs (VA) Albuquerque Regional Office (RO) which denied 
the veteran's request for waiver of recovery of an improved 
pension overpayment in the calculated amount of $782.

In connection with his current appeal, the veteran requested 
a personal hearing before a member of the Board at the RO.  
In March 1998, however, he withdrew his request in writing.  
Accordingly, the case is adjudicated below based on the 
evidence of record.  38 C.F.R. § 20.704(e).  

The Board notes that in November 1996, the veteran made 
statements which appear to be an offer of compromise.  It 
does not appear that the RO has addressed this matter.  The 
Board does not have jurisdiction over and there is no right 
of appeal from an RO decision rejecting a compromise offer.  
See 38 C.F.R. § 1.958 (1998).  Thus, this matter is referred 
to the RO for appropriate action.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was notified previously on several occasions 
that he was required to report all assets and income from any 
source as a condition of receiving VA pension benefits.

3.  He received income in 1990 which he did not report to the 
RO.

4.  His failure to report his income, while in receipt of VA 
pension benefits, was deliberate and intentional.

5.  The RO has calculated that the veteran was paid $782 in 
VA pension benefits to which he had no entitlement; the 
overpayment was created due to retroactive adjustment of his 
award due to receipt of previously unreported income.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of VA pension benefits 
in the amount of $782 is precluded by the veteran's 
misrepresentation of a material fact.  38 U.S.C.A. §§ 
5107(b), 5302(c) (West 1991); 38 C.F.R. §§ 1.962, 1.963, 
1.965(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of record shows that, by October 1962 rating 
decision, the RO granted the veteran VA nonservice-connected 
pension benefits.  He was notified of the award in a November 
1962 letter.  Accompanying the award letter was a copy of VA 
Form 21-6896, which informed him of the relationship between 
pension benefits and family income; he was specifically 
advised to notify the VA if there was any change in his 
family income and that, if he did not notify the VA of these 
changes immediately, an overpayment would result which would 
be subject to recovery.  The record shows that the veteran 
remained in receipt of pension benefits and was notified on 
several subsequent occasions of his income reporting 
responsibilities.  

In March 1967, the veteran notified the RO that he had earned 
income in 1966 in the amount of $1,315.11.  By April 1967 
letter, the RO notified him that his pension had been 
retroactively reduced to reflect his previously unreported 
income.  An overpayment of $35 was consequently created and 
subsequently collected from the veteran.  The record shows 
that he thereafter remained in receipt of pension benefits 
and was notified on several subsequent occasions of his 
income reporting responsibilities.  

In January 1979, the veteran elected to receive benefits 
under the Improved Pension Program.  In a May 1979 award 
letter, he was again notified that he was required to notify 
the RO immediately if there was any change in his income, net 
worth, or that of his family.  He was again advised that if 
he did not notify the RO of these changes in income, an 
overpayment would result which was subject to recovery.  

In April 1980, the veteran submitted a claim of service 
connection for a left arm disability which he asserted had 
been incurred during duty with the New Mexico Army National 
Guard.  By May and September 1980 letters, the RO notified 
the veteran that he should provide the dates of and income 
received from his National Guard duty.  In November 1980, the 
veteran submitted some of the information requested by the 
RO.  In August 1982, his pension was suspended pending 
receipt of the additional information requested by the RO.  
In September 1982, the RO received additional information 
from the New Mexico Army National Guard, indicating that he 
had received income from National Guard duty from 1974 to 
1978.  In light of this information, in October 1982, the 
veteran's pension was retroactively reduced, creating an 
overpayment in excess of $400.

As a condition to the continued receipt of VA pension 
benefits, the veteran was required to complete annual 
Eligibility Verification Reports (EVR), beginning in 1986.  
The EVR form requested that he provide information about all 
income from any source.  On his EVRs received in February 
1986, February 1987, February 1988, February 1988, and 
February 1989, he reported that he and his family had 
received no income from any source.  Likewise, on his EVR 
received in February 1990, he reported, over his signature, 
that he and his family had received no income from any source 
for the period of February 1, 1989 to January 31, 1990.  On 
his EVR received in February 1991, he again reported, over 
his signature, that he and his family had received no income 
from any source for the period of February 1, 1990 to January 
31, 1991.  He indicated on these EVRs that he had no changes 
in his income over the past twelve months, including no one-
time receipts of income.

Later that month, the veteran forwarded copies of February 
1991 letters from the Social Security Administration (SSA) 
indicating that he and his family were entitled to retirement 
benefits, effective January 1991.  They were notified that 
they could expect to receive their first checks later that 
month.  In an attached letter to the RO, the veteran 
indicated that he was sending the letters because "I sure 
don't want to have an overpayment."  His pension was 
adjusted downward, effective March 1, 1991, to account for 
the additional income from SSA.  

Thereafter, the record reflects that the RO learned that the 
veteran had received $824 in income in 1990, which he had not 
previously reported.  Although the document verifying this 
unreported income is not of record, the veteran has not 
disputed that he received such income, nor has he disputed 
the amount of the unreported income.  

Acting on this information, by June 1996 letter, the RO 
notified the veteran that it had discovered that he had 
received $824 in income in 1990 which he had failed to report 
to VA.  Based thereon, the RO proposed to reduce his pension 
benefits retroactively to reflect the unreported income.  By 
October 1996 letter, the RO notified him that his pension had 
been reduced retroactively, effective February 1, 1990.  He 
was notified that the calculated amount of the resulting 
overpayment was $782.

In November 1996, the veteran requested waiver of the $782 
overpayment, stating that he had several debts that he needed 
to pay off.  In an accompanying Financial Status Report, he 
indicated that his monthly net income was $1,210 and that his 
monthly expenses were $1,131.59 (which included $431.59 for 
various installment debts).  He indicated thereby that his 
net monthly income less expenses was $78.41.  

In September 1997, the Committee denied the veteran's request 
for a waiver finding that he was significantly at fault for 
the creation of the debt, because he failed to report the 
income in question which he received in 1990, and that it 
would not be a financial hardship for him to repay the debt.  
The Committee noted that the veteran had adequate monthly 
income to cover his expenses, and that his other financial 
debts were current; it was felt that his debt to VA should be 
given the same regard as his other financial obligations.

The veteran disagreed with the Committee's decision, and in 
response, he submitted another Financial Status Report in 
January 1998 in which he indicated that his monthly net 
income was $938 and that his total monthly expenses 
(including $655 for various installment debts) were $1,563.  

II.  Law and Regulations

Generally, the law authorizes the payment of VA nonservice-
connected disability pension to a veteran of a war who has 
the requisite service, is permanently and totally disabled, 
and does not have an annual income in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§ 3.23 (1998).  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3 
(1998).

Because pension benefits are based in part on income and net 
worth, a person who is receiving such benefits is required to 
report to VA in writing any material change or expected 
change in his or her income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506; 
38 C.F.R. §§ 3.277, 3.660 (1998).  Overpayments created by 
the retroactive discontinuance of pension benefits will be 
subject to recovery unless waived.  38 C.F.R. § 3.660(a)(3).

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).  In other words, any indication that the veteran 
committed fraud, misrepresentation of a material fact, or bad 
faith in connection with his receipt of VA benefits precludes 
the Board from granting a waiver of recovery of the 
overpayment.  This parallels the "clean hands" doctrine 
familiar in equity cases:  only if the veteran is free from 
all taint of fraud in connection with his claim for benefits 
may waiver on account of "equity and good conscience" be 
considered.  See Farless v. Derwinski, 2 Vet. App. 555 
(1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
defined bad faith as "a willful intention to seek an unfair 
advantage."  Richards v. Brown, 9 Vet. App. 255 (1996).  The 
provisions of 38 C.F.R. § 1.965(b)(2) (1998) define bad faith 
as an unfair or deceptive dealing by one who seeks to gain 
thereby at another's expense.  Thus, a debtor's conduct in 
connection with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  

III.  Analysis

Following careful consideration of the evidence specified 
above, the Board finds that the veteran willfully failed to 
disclose a material fact to VA, namely that he was in receipt 
of income in 1990, in order to retain VA pension benefits at 
the rate he was then receiving such benefits; this 
constitutes misrepresentation. 

In this case, the evidence of record demonstrates that the 
veteran was repeatedly informed by VA that he was required to 
provide the RO with accurate information concerning his 
income, as pension award amounts are need based and dependent 
on the accuracy of such financial information.  Despite these 
repeated instructions, on his Financial Status Report 
received in February 1991, he falsely reported that he had 
received no income from any source in the previous 12 months.  
Subsequent uncontroverted information came to light, 
revealing that he actually received income in 1990 in an 
amount of $824.  

In view of the above, the Board cannot accept that the 
veteran's failure to accurately report his income was the due 
to simple inadvertence or misunderstanding.  38 C.F.R. § 
1.962(b) (1998).  In fact, the veteran has offered no 
explanation whatsoever for his false income reporting.  
Rather, the record indicates that he acted intentionally to 
mislead VA, by not reporting income he was receiving, in 
order to retain pension benefits to which he was not 
otherwise entitled.  He knew or should have known that his 
pension award was dependent on the amount of income that he 
received, that he had not reported his 1990 income, and that 
his pension award was based on his report of no interest 
income.

In view of the foregoing, the Board can only rationally 
conclude that the veteran knew or reasonably should have 
known that he would not continue to receive pension at the 
rate at which he was then receiving it, if he reported his 
actual 1990 income.  Accordingly, he intentionally elected 
not to be forthright and report this income accurately to VA.  
This conclusion is further supported by the fact that his 
pension was reduced on previous occasions due to unreported 
income, resulting in overpayments.  As such, the veteran had 
previous experience with the VA pension process and 
reasonably knew of the consequences of his reports of 
additional income.  Under the circumstances in this case, the 
Board can only conclude that the veteran knew that he would 
not continue in receipt of his then current rate of VA 
pension benefits if he accurately reported his actual 1990 
income, and that he accordingly intentionally elected not to 
report this income to VA.

Thus, the Board finds that the preponderance of the evidence 
establishes that the veteran's failure to report his 
additional income to VA constituted misrepresentation of a 
material fact, and was the proximate cause of the $782 
overpayment of VA pension benefits.  The veteran's 
misrepresentation precludes VA from waiving recovery of any 
part of the $782 overpayment.  38 U.S.C.A. § 5302(c); 38 
C.F.R. § 1.965(b).  As a consequence, the Board may not 
address the veteran's contentions that recovery of the $782 
overpayment would create an undue financial hardship.


ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the calculated amount of $782 is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

